


110 HRES 1024 EH: Recognizing the 187th anniversary of the

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1024
		In the House of Representatives, U.
		  S.,
		
			March 11, 2008
		
		RESOLUTION
		Recognizing the 187th anniversary of the
		  independence of Greece and celebrating Greek and American
		  democracy.
	
	
		Whereas the ancient Greeks developed the concept of
			 democracy, in which the supreme power to govern was vested in the
			 people;
		Whereas the Founding Fathers of the United States drew
			 heavily on the political experience and philosophy of ancient Greece in forming
			 our representative democracy;
		Whereas Greek Commander in Chief Petros Mavromichalis, a
			 founder of the modern Greek state, said to the citizens of the United States in
			 1821 that it is in your land that liberty has fixed her abode and . . .
			 in imitating you, we shall imitate our ancestors and be thought worthy of them
			 if we succeed in resembling you;
		Whereas Greece played a major role in the World War II
			 struggle to protect freedom and democracy through such bravery as was shown in
			 the historic Battle of Crete, which provided the Axis land war with its first
			 major setback, setting off a chain of events that significantly affected the
			 outcome of World War II;
		Whereas the price for Greece in holding onto our common
			 values in their region was high, as hundreds of thousands of civilians were
			 killed in Greece during World War II;
		Whereas throughout the 20th century, Greece was one of a
			 few countries that allied with the United States in every major international
			 conflict;
		Whereas President George W. Bush, in recognizing Greek
			 Independence Day, said, Greece and America have been firm allies in the
			 great struggles for liberty. Americans will always remember Greek heroism and
			 Greek sacrifice for the sake of freedom . . . [and] as the 21st Century dawns,
			 Greece and America once again stand united; this time in the fight against
			 terrorism. The United States deeply appreciates the role Greece is playing in
			 the war against terror. . . . America and Greece are strong allies, and we’re
			 strategic partners.;
		Whereas President Bush stated that Greece’s successful
			 law enforcement operations against a terrorist organization [November
			 17] responsible for three decades of terrorist attacks underscore the important
			 contributions Greece is making to the global war on terrorism;
		Whereas Greece is a strategic partner and ally of the
			 United States in bringing political stability and economic development to the
			 volatile Balkan region, having invested over $20 billion in the countries of
			 the region, thereby creating over 200,000 new jobs, and having contributed over
			 $750 million in development aid for the region;
		Whereas Greece was extraordinarily responsive to requests
			 by the United States during the war in Iraq, as Greece immediately granted
			 unlimited access to its airspace and the base in Souda Bay, and many ships of
			 the United States that delivered troops, cargo, and supplies to Iraq were
			 refueled in Greece;
		Whereas Greece is a top contributor to the defense efforts
			 of the North Atlantic Treaty Organization (NATO), spending an estimated 3
			 percent of its gross domestic product on defense, and is also an active
			 participant in peacekeeping and peace-building operations conducted by
			 international organizations, including the United Nations, NATO, the European
			 Union (EU), and the Organization for Security and Cooperation in Europe
			 (OSCE);
		Whereas in August 2004, the Olympic games came home to
			 Athens, Greece, the land of their ancient birthplace 2,500 years ago and the
			 city of their modern revival in 1896;
		Whereas Greece received worldwide praise for its
			 extraordinary handling during the 2004 Olympics of over 14,000 athletes from
			 202 countries and over 2 million spectators and journalists, which it did
			 efficiently, securely, and with its famous Greek hospitality;
		Whereas the unprecedented security effort in Greece for
			 the first summer Olympics after the attacks on the United States on September
			 11, 2001, included a record-setting expenditure of over $1,390,000,000 and
			 assignment of over 70,000 security personnel, as well as the utilization of an
			 eight-country Olympic Security Advisory Group that included the United
			 States;
		Whereas Greece, located in a region where Christianity
			 meets Islam and Judaism, maintains excellent relations with Muslim nations and
			 Israel;
		Whereas the Government of Greece has had extraordinary
			 success in recent years in furthering cross-cultural understanding and reducing
			 tensions between Greece and Turkey, as seen most recently with the January 2008
			 visit to Turkey by Greece’s Prime Minister Kostas Karamanlis, the first
			 official visit by a Greek Prime Minister in 49 years;
		Whereas Greece and the United States are at the forefront
			 of the effort for freedom, democracy, peace, stability, and human
			 rights;
		Whereas those and similar ideals have forged a close bond
			 between Greece and the United States and their peoples;
		Whereas March 25, 2008, Greek Independence Day, marks the
			 187th anniversary of the beginning of the revolution that freed the Greek
			 people from the Ottoman Empire; and
		Whereas it is proper and desirable for the United States
			 to celebrate this anniversary with the Greek people and to reaffirm the
			 democratic principles from which these two great nations were born: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)extends warm congratulations and best
			 wishes to the people of Greece as they celebrate the 187th anniversary of the
			 independence of Greece;
			(2)expresses support for the principles of
			 democratic governance to which the people of Greece are committed; and
			(3)notes the important role that Greece has
			 played in the wider European region and in the community of nations since
			 gaining its independence 187 years ago.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
